Name: Commission Decision No 145/85/ECSC of 18 January 1985 amending Decision No 3544/73/ECSC implementing Decision 73/287/ECSC on coking coal and coke
 Type: Decision_ENTSCHEID
 Subject Matter: production;  economic policy;  coal and mining industries
 Date Published: 1985-01-19

 Avis juridique important|31985S0145Commission Decision No 145/85/ECSC of 18 January 1985 amending Decision No 3544/73/ECSC implementing Decision 73/287/ECSC on coking coal and coke Official Journal L 016 , 19/01/1985 P. 0022 - 0023 Spanish special edition: Chapter 08 Volume 2 P. 0158 Portuguese special edition Chapter 08 Volume 2 P. 0158 *****COMMISSION DECISION No 145/85/ECSC of 18 January 1985 amending Decision No 3544/73/ECSC implementing Decision 73/287/ECSC on coking coal and coke THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision 73/287/ECSC of 25 July 1973 concerning coal and coke for the iron and steel industry in the Community (1), as last amended by Decision No 759/84/ECSC (2), and in particular Article 12 thereof, Having regard to the opinion of the Consultative Committee, Having regard to the opinion of the Council, Whereas Commission Decision No 3544/73/ECSC (3), as last amended by Decision No 2287/78/ECSC (4), provides, in Article 3 (2), that agreements relating to fixed tonnages may provide for a variation of up to 10 % according to the duration of the contract; Whereas the variations in the steel production quotas assigned to each undertaking may give rise to a variation in requirements for coal and coke in excess of the fixed rate envisaged in the contract; whereas the contracting parties should have the possibility of substituting this variation for the fixed rate; Whereas, in order to facilitate the adaptation of contracts to the changes in requirements resulting, in particular, from the restructuring of the steel industry and its technical development, a negotiating period should be available for the contracting parties to adapt their contracts if required with retroactive effect to 1 January 1984; Whereas modern technology makes it possible in certain cases to improve blast furnace operation and performance through partial replacement of the coke charged to the upper part of the furnace by coal injected into the lower part; whereas in future such coal should be covered by the coking coal system, HAS ADOPTED THIS DECISION: Article 1 Decision No 3544/73/ECSC is hereby amended as follows: 1. The following subparagraph (c) is added to Article 3 (2): '(c) The agreement relating to a fixed tonnage may also provide that the variation fixed in accordance with subparagraph (a) may be replaced by the percentage variation that may arise between the annual average of steel production quotas assigned to the purchasing steel producer on the one hand for the period of the contract and on the other hand for the reference period running from 1 July 1983 to 30 June 1984.' 2. Article 3 (4) is replaced by the following: '4 (a) Without prejudice to the conditions on duration defined in paragraph 1 and paragraph 2 (a), current contracts may be amended to comply with the above criteria by amendments or extensions for 1984 and 1985 until 28 February 1985; (b) Likewise new contracts for 1984 to 1986 (three-year contracts) and later (contracts for four or more years) may be concluded until 28 February 1985.' 3. The following paragraph 4 is added to Article 13: '4. The amount of Community coal injected directly into the blast furnace shall be treated as equivalent to the amount of coking coal capable of benefiting from production or sales aid with effect from 1 January 1984, in so far as the supply of such coal is covered by a long-term contract notified in accordance with Article 1 and conforming to the criteria of Article 3. The contribution of the iron and steel industry shall be calculated by adding the consumption of coal injected into the blast furnace to that of blast furnace coke. The obligations of the undertakings and the Member States with regard to the information to be transmitted to the Commission concerning coking coal and coke shall also cover coal injected into the blast furnace; such information shall be communicated in printed form in a manner to be determined by the Commission.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1984. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1985. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 259, 15. 9. 1973, p. 36. (2) OJ No L 80, 23. 4. 1984, p. 14. (3) OJ No L 361, 29. 12. 1973, p. 18. (4) OJ No L 275, 30. 9. 1978, p. 78.